Citation Nr: 0534683	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-17 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for colon polyps and 
gastritis.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for colon polyps and 
gastritis.

In July 2004, the Board denied the veteran's motion for 
reconsideration of his claim for entitlement to service 
connection for colon polyps and gastritis.  The veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2005, the 
veteran and the VA General Counsel filed a joint motion to 
vacate the Board decision and remand the claim for service 
connection, asserting that the Board's analysis did not 
reflect an accurate or adequate consideration of the 
conflicting expert opinions in this case, did not adequately 
distinguish and analyze the claim under both direct and 
secondary service connection, and did not consider 
entitlement under the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b) (2005); and 
that VA failed to adequately notify and assist the veteran in 
the development of his claim.  The Court granted the motion 
that same month.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for colon polyps 
and gastritis.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In a statement dated April 2002, the veteran indicated that 
he had been seen by private health care providers for 
treatment for various medical conditions, including 
gastrointestinal problems.  He indicated that he had seen Dr. 
M., Dr. G.M.H., Dr. O.M., and Dr. G.B.  The veteran stated 
that he could provide additional information for these 
doctors, if necessary, or provide authorization for VA to 
contact the doctors directly.  

The record shows the RO sent Dr. G.B., the veteran's primary 
care physician, a letter dated February 2002 requesting 
medical records for the veteran.  The record contains medical 
records from Dr. G.B. dated March 1998 to July 2001.  These 
records include an undated billing statement from the offices 
of Dr. G.M.H., which includes a handwritten note stating the 
veteran was last seen from February to April 1991 and that 
any gastroenterology records which are over 10 years old are 
no longer available.  The medical records also include a 
January 2001 letter and colonoscopy report from Dr. O.M., to 
whom the veteran was referred by Dr. G.B.  However, the 
record does not include any medical records from Dr. M., nor 
does the record indicate that an attempt has been made to 
obtain any records from Dr. M.  

The Board concludes that, in order to fulfill its statutory 
duty to assist the veteran to develop the facts pertinent to 
his claim, see Ascherl, supra, the RO should request medical 
records from Dr. M.  See 38 C.F.R. § 3.159 (2005).  The Board 
notes that the records from Dr. G.M.H. are not available, and 
that the record contains records from Dr. O.M.  

As noted above, in a June 2002 rating decision, the RO denied 
the veteran's claim for entitlement to service connection for 
colon polyps and gastritis.  The veteran filed a timely 
notice of disagreement, and the case was certified to the 
Board for adjudication in February 2004.  In March 2004, the 
Board denied the veteran's claim.  

In May 2004, the veteran filed a motion for reconsideration 
of its March 2004 decision and included four written lay 
statements in support of his claim.  In a July 2004 letter, 
the Board denied the veteran's motion and indicated that it 
would forward the lay statements to the RO to consider 
whether they were new and material to reopen his claim.  
Subsequently, however, the Court vacated the March 2004 Board 
decision.  There is no indication in the record whether the 
lay statements were forwarded to the RO, but a Supplemental 
Statement of the Case was not issued after the lay statements 
were submitted.  In addition, the record does not contain a 
waiver from the veteran indicating that he waived his right 
to have the newly submitted evidence reviewed by the RO.  

The Board finds that the lay statements are not duplicative 
and are relevant to the veteran's claim.  Therefore, the 
Board concludes that the newly submitted evidence must be 
considered initially by the RO.  See 38 C.F.R. § 20.1304(c) 
(2005).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

		1.  Contact the veteran and request that 
he provide the complete names and 
addresses of all private health care 
providers from whom he has received 
examinations or medical care from for 
his gastrointestinal problems since 
separation from active service until the 
present, including the address of 
Dr. M., from whom he indicated he 
received treatment.  

		2.  After obtaining any necessary 
release from the veteran, request copies 
of all records relating to any treatment 
of the veteran by the identified health 
care providers since his active service.  

3.  Issue a Supplemental Statement of 
the Case constituting a readjudication 
of the claim, which addresses the 
additional evidence submitted by the 
veteran after the March 2004 Board 
decision and any other evidence 
obtained.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In this 
regard, the veteran is notified that he may independently 
request medical records from Dr. M. and any other private 
health care provider and submit them to the RO for 
consideration.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

